                          UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF CALIFORNIA
                      (HONORABLE JANIS L. SAMMARTINO)

UNITED STATES OF AMERICA,  )                   Case No.: 21-CR-994-JLS
                           )
          Plaintiff,       )
                           )                   ORDER GRANTING JOINT MOTION TO
v.                         )                   CONTINUE MOTION HEARING/TRIAL
                           )                   SETTING
CRISTIAN RODRIGUEZ-MARRON, )
                           )
          Defendant.       )
                           )



       IT IS HEREBY ORDERED that the Joint Motion to continue be granted and the

motion hearing/trial setting in this matter now scheduled for June 11, 2021, be continued

to July 23, 2021, at 1:30 p.m. For the reasons set forth in the Joint Motion, the Court finds

the continuance serves the ends of justice and outweighs the public and Defendant’s

interest in a speedy trial pursuant to 18 U.S.C. § 3161(h)(7)(A).

       IT IS FURTHER ORDERED that defendant file an acknowledgment of next

court date by June 18, 2021.

       IT IS SO ORDERED.

Dated: June 8, 2021




                                                                              21-CR-994-JLS
